DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of claim 12 “wherein the applicator body comprises one or more photodetectors, and wherein the photodetectors are configured to detect a presence of the cartridge based on internal reflection of the light off of the head or the cartridge from the light source” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Moreover, the specification recites Figure 5A (paragraph 0018) and Figure 5C (paragraph 0047). However, only Figure 5 is shown in the drawings and not Figures 5A and 5C. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “actuator configured to depress the membrane into the fluid chamber”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this instance, the “Actuator configured to depress” will be interpreted as a piston and a head coupled to a distal end of the piston, wherein the head may include an angled reflective surface positioned with respect to the light source such that the beam from the light source is reflected through the nozzle, or equivalent structures in the art (see application specification, paragraph 0010)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Case law holds that applicant’s specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to: 
(a) the breadth of the claims; 
(b) the nature of the invention; 
(c) the state of the prior art; 
(d) the level of one of ordinary skill; 
(e) the level of predictability in the art; 
(f) the amount of direction provided by the inventor; 
(g) the existence of working examples; and 
(h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Claim 12 recites the limitation “wherein the applicator body further comprises one or more photodetectors, and wherein the photodetectors are configured to detect a presence of the cartridge based on internal reflection of the light off of the head or the cartridge from the light source”. However, it is unclear from the specification how the light can simultaneously be positioned to allow a portion of light form the light source through the nozzle (as recited in claim 1) and also be positioned to hit a photosensor upon reflection of light from the piston head or cartridge in order to indicate the presence or absence of a cartridge. 
Paragraph 0062 of the specification recites that “the aiming LED light source also provides a convenient way of measuring the presence of the hammer in this activated state by tracing internal reflections of the light inside the applicator and putting a photodiode there. Thus the presence of absence of the cartridge, or the presence or absence of the hammer location, could also be sensed by utilizing the aiming LED”. However, this merely disclosed the presence of the hammer, and doesn’t describe how this function allows the device to detect the presence of the cartridge.
Therefore, based on the state of the prior art (Wands factor C), the level of one of ordinary skill in the art (Wands Factor D), and amount of direction provided by the inventor (Wands Factor F), one of ordinary skill in the art would not be apprised on how to make the invention without undue experimentation, as no examples are given on how the light source would both providing aiming assistance and assist in detecting the presence of the cartridge based on a reflection from said light source.
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites the limitation “wherein the applicator body further comprises one or more photodetectors, and wherein the photodetectors are configured to detect a presence of the cartridge based on internal reflection of the light off of the head or the cartridge from the light source”. However, there is no guidance from the specification on how the light can simultaneously be positioned to allow a portion of light form the light source through the nozzle (as recited in claim 1) and also be positioned to hit a photosensor upon reflection of light from the piston head or cartridge in order to indicate the presence or absence of a cartridge. 
Paragraph 0062 of the specification recites that “the aiming LED light source also provides a convenient way of measuring the presence of the hammer in this activated state by tracing internal reflections of the light inside the applicator and putting a photodiode there. Thus the presence of absence of the cartridge, or the presence or absence of the hammer location, could also be sensed by utilizing the aiming LED”. However, this merely disclosed the presence of the hammer, and doesn’t describe how this function allows the device to detect the presence of the cartridge.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “when the nozzles are aligned to a human eye light through both slits”. There is insufficient antecedent basis for multiple “nozzles”, as claims 1 and 4 only recite a singular nozzle. For the purpose of examination, the claim limitation will be interpreted as -when the nozzle is aligned to a human eye light through both slits are equally perceived in intensity-
Claim 12 recites the limitation "the head" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim limitation will be interpreted as “a head coupled to a distal end of a piston”
Claim 13 recites the limitation “an activation control” in line 1. However, it is not immediately clear from the specification what an “activation control” is. For the purpose of examination, an “activation control” will be interpreted as the activation button 112 described in paragraph 0038 of the written description that allows the actuator to strike the membrane (“paragraph 0038, When the activation button 112 is pressed, the sliding actuation mechanism 114 descends… actuation hammer 118 strikes the membrane 124, forcing any fluid in the fluid chamber 126 to be expelled through the nozzle.”).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 20020016576).
Regarding claim 1, Lee discloses a fluid dispensing device (abstract) comprising: 
A light source 10 (fig. 10, LED 10, paragraph 0036)
A nozzle 18 spaced from the light source (fig. 10, beak 18 spaced from LED 10)
A membrane positioned within a beam path of the light source, wherein the membrane is configured to allow a portion of light from the light source through to the nozzle (fig. 10, bottom and sides of container 14 comprise a membrane), and
A fluid chamber positioned between the membrane and the nozzle (fig. 10, fluid chamber within container 14 between beak 18 and bottom of container 14),
Wherein the nozzle 18 is configured to allow a beam of the portion of light to pass through along the beam path (fig. 10, line from light source 10 passes through beak 18, see paragraph 0036), and
Wherein the nozzle 18 is further configured to form a stream of fluid expelled from the fluid chamber along the beam path (fig. 10, beak 18 creates drops of fluid, but is capable of forming a stream of fluid when squeezed, and beam path as noted as the downward pointing arrow follows the beak 18)
Regarding claim 5, Lee disclosed wherein the light source 10 comprises a first light-emitting diode (fig. 10, LED 10)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hanh (US 5346132).
Regarding claim 2, Lee fails to teach wherein the light source comprises an aligned baffle having a first slit width, wherein the nozzle has a second slit width, and wherein the first slit width and the second slit width are less than 400 micrometers
However, Hanh teaches a device for spraying medicament into the eye (col. 4, lines 52-68) wherein a light source 31 for aiming the device (abstract, “A directional light source is used for aiming the spray”) comprises an aligned baffle 53 (fig. 12, aperture 53 helps shape the LED, col. 8, lines 46-55, “the first aperture 53 serves to shape the light emitted by the LED”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source disclosed in Lee to include an aligned baffle, as taught by Hanh, for the purpose of providing a suitable structure that can further shape the light emitted by the LED to further improve the aiming capacity of the device (see Hanh, col. 8, lines 46-55).
Lee, as modified by Hanh, is silent to wherein the aligned baffle has a first slit width, wherein the nozzle has a second slit width, and wherein the first slit width and the second slit width are less than 400 micrometers.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Lee in view of Hanh such that the aligned baffle has a first slit width and wherein the nozzle has a second slit width for the purpose of providing a suitably shaped opening to apply the light to the patient’s eyeball, since it has been held that changing the shape of components in an invention that would lead to expected results would only involve routine skill in the art. See MPEP 2144.04(IV)(B).  
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second slit widths to be less than 400 micrometers for the purpose of providing a suitable size for the first slit to properly limit the amount of light that passes through, and for the second slit width to properly limit the amount of fluid that exits the nozzle, and since it has been held that a mere change in the size of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 4, Lee fails to teach wherein the nozzle comprises two adjacent slits less than 1 mm apart that are positioned and aligned to allow light through to a user that that when the nozzle is aligned to a human eye light through both slits are equally perceived in intensity.
However, Hanh teaches a device for spraying medicament into the eye (col. 4, lines 52-68) wherein the nozzle comprises two adjacent apertures (fig. 12, first aperture 53 and second aperture 54) that are positioned and aligned to allow light through to a user so that when the nozzle is aligned to a human eye, light through both apertures 53, 54 are equally perceived in intensity (fig. 12, the light through both apertures 53, 54 would be equally perceived in intensity because the LED 31 does not decrease in intensity as it goes from aperture 53 to aperture 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle disclosed in Lee to comprise two adjacent apertures that are positioned and aligned to allow light through to a user so that when the nozzle is aligned to a human eye light through both apertures are equally perceived in intensity, as taught by Hanh, for the purpose of providing a suitable structure that better controls the light emitted by the LED to better aim the LED beam (see Hanh, col. 8, 46-55)
Lee, as modified by Hanh, is silent to wherein the nozzle comprises two adjacent slits less than 1 mm apart.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apertures disclosed in Lee in view of Hanh to be slits for the purpose of providing a suitably shaped opening to apply the light to the patient’s eyeball, since it has been held that changing the shape of components in an invention that would lead to expected results would only involve routine skill in the art. See MPEP 2144.04(IV)(B).  
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apertures disclosed in Lee in view of Hanh such that they are less than 1 mm apart for the purpose of providing a suitable space between the two apertures that minimizes the amount of light from the LED that does not radiate directly towards the nozzle, thus creating a more precise light beam to align the device to a user’s eye.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee
Regarding claim 3, Lee discloses wherein the beam of light is visible to a human eye if the nozzle is aimed at the human eye at specific angles (paragraph 0026, When light source 10 is projected on the surface of the liquid 12 at a non-vertical angle, the refraction resulted from the shift of light from the air to the liquid of higher density will make the surface of the liquid 12 deviate from the light path… when the additional light of the light path is projected aslant to the drop 20 on the beak 18 and focused on the drop 20, the user 22 can only receive an obscure non-round light spot on the retina”), but is silent to wherein the beam of light is visible to a human eye if the nozzle is aimed a human eye with a rotational precision below ± 8.5 degrees when the device is positioned for fluid delivery about 15 mm from the eye.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Lee such that the beam of light is visible to a human eye specifically with a rotational precision below ± 8.5 degrees when the device is positioned for fluid delivery about 15 mm from the eye for the purpose of providing a suitable accuracy range that would allow the medicine to be administered to the eye and keep the light in a proper position to verify that the device is aligned properly. Further, the applicant places no criticality on the exact value of the rotational precision (see paragraph 0044 of application specification, “the angular acceptance range (for rotation of the device, denoted by angle of rotation A in Figure 4) of the light to hit the fovea is roughly +/- 8.36 degrees. This value is for illustrative purposes only, and the exact value for the angular acceptance range may depend upon many additional parameters”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Frey (US 5442412 A) and further in view of Lys (US 6777891).
Regarding claim 6, Lee fails to teach wherein the light source comprises an integrated LED surface mount package of two or more single color LED dies situated in a single line, wherein the LED surface mount package is configured to change from a first color to a second color without impacting an angle of the light along the beam path
However, Frey teaches a device that utilizes light targeting a user’s eye for biofeedback (abstract) wherein a two-color LED 310 is configured to change from a first color to a second color without impacting an angle of light along the beam path (fig. 4, LED 310 configured to change color doesn’t shift places relative to beam splitter 200 and therefore doesn’t change angle, col. 6, lines 12-36, “Alternatively, LED 310 could be a two-color LED that produced one of the two colors dependent on the supply voltage”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source disclosed in Lee to change from a first color to a second color without impacting an angle of the light along the beam path, as taught and suggested by Frey, for the purpose of providing a suitable means of sensing and displaying when the device detects eye movement (see Frey, col. 6, lines 12-36, “a first supply voltage to LED 310 to cause LED 310 to produce light of a first color when there is no eye movement, and 2) a second supply voltage to LED 310 to cause LED 310 to produce light of a second color when there is eye movement”), thereby assisting the user to realign the device (see Frey, abstract, “adjust the dot’s appearance whenever the patient needs to realign the eye’s visual axis with the optical axis of the dot and the ring”).
Lee, as modified by Frey, fails to teach wherein the light source comprises an integrated LED surface mount package of two or more single color LED dies situated in a single line.
However, Lys teaches a method for controlling a lighting system (abstract) wherein the use of an integrated LED surface mount package of two or more single color LED dies situated in a single line in order to shift color is well known in the art (col. 28, lines 34-57, “For example, three surface mount, chip on board, LED dies, or other small LED constructions, may be attached…. If different colored LEDs are used, the IC may be programmed to generate combinations of colors from the two colors.” NOTE: two single color LED dies would inherently be situated in a single line, as a line is defined by two points. Because of this, even if a package has three LEDs not all situated in a single line, the surface mount package would still have two LEDs in a single line.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multicolor LED disclosed in Lee in view of Frey with an integrated LED surface mount package of two or more single color LED dies situated in a single line, as taught by Lys, for the purpose of providing a suitable means of changing the color of the LED assembled in parallel that can operate even if a single LED in the line doesn’t work (see Lys, col. 12, lines 54-67, “any number of light sources or LEDs may be coupled together in a series or parallel configuration”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hall (US 20110106025) and further in view of Frey.
Regarding claim 7, Lee fails to teach the device further comprising a range sensor, and a processor in communication with the range sensor, wherein the processor is configured to: determine, using information from the range sensor, whether a range between the nozzle and a human eye is greater than a threshold amount; in response to determining that the range is greater than the threshold amount, change a visual property of the light source to a first value; and in response to determining that the range is less than the threshold amount, change the visual property of the light source to a second value
However, Hall teaches a device for delivering medicament to an eye (abstract) that uses a range sensor and a processor in communication with the range sensor (paragraph 0026, “a sensor measures the distance of the device from the eye”), wherein the processor is configured to determine, using information from the range sensor, whether a range between the nozzle and a human eye is greater than a threshold amount (paragraph 0026, “a sensor measures the distance of the device from the eye and signals… that it is within an acceptable Z positional range from the eye”), in response to determining that the range is greater than the threshold amount, provide an indication at a first value (paragraph 0026, a lack of vibration as a first value when not at an acceptable range), and in response to determining that the range is less than the threshold amount, provide an indication at a second value (paragraph 0026, presence of vibration at a second value when at an acceptable range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Lee to include a range sensor and a processor in communication with the range sensor, wherein the processor is configured to determine, using information from the range sensor, whether a range between the nozzle and a human eye is greater than a threshold amount, in response to determining that the range is greater than the threshold amount, provide an indication at a first value, and in response to determining that the range is less than the threshold amount, provide an indication at a second value, as taught and suggested by Hall, for the purpose of providing a suitable means of determining and indicating if the device is at an acceptable Z positional range from the eye (see Hall, paragraph 0026).
Lee, as modified by Hall, fails to teach wherein, in response to determining that the range is greater than the threshold amount, change a visual property of the light source to a first value, and in response to determining that the range is less than the threshold amount, change the visual property of the light source to a second value.
However, Frey teaches the use of a light source to aim a device to a user’s eye (abstract), wherein in response to eye movement, the light source 310 can change between a first value and a second value (fig. 4, LED 310 configured to change color doesn’t shift places relative to beam splitter 200 and therefore doesn’t change angle, col. 6, lines 12-36, “Alternatively, LED 310 could be a two-color LED that produced one of the two colors dependent on the supply voltage”), and thus suggests that indication to a user regarding positioning of the eye by changing the color of the light source, and thereby change a visual property of the light source to a first and second value, is known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Lee in view of Hall such that in response to determining that the range is greater than the threshold amount, change a visual property of the light source to a first value, and in response to determining that the range is less than the threshold amount, change the visual property of the light source to a second value, as taught and suggested by Frey, for the purpose of providing a suitable additional means of indicating to a user that the eye is properly positioned (see Hall, paragraph 0026 ) using a visual cue for eye changes (see Frey, col. 6, lines 12-36, “LED 310 to produce light of a first color when there is no eye movement, and 2) a second supply voltage to LED 310 to cause LED 310 to produce light of a second color when there is eye movement.)
Claims 8-9 and 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Marx (US 20100286633).
Regarding claim 8, Lee discloses the device further comprising:
an applicator body 30 (fig. 10, “applicator apparatus” 30 is a body that holds bottle 14,  paragraph 0036) comprising:
the light source 10 (fig. 10, LED 10), and
an opening aligned with the nozzle 18 (see annotated fig. 10 below), and
a cartridge 14 removably positioned within the applicator body (fig. 10, container 14 serves as a cartridge), wherein the cartridge comprises:
the nozzle 18 (fig. 10, beak 18), and
the membrane (fig. 10, container 14 comprises the membrane on bottom near LED 10 and sides as described in analysis of claim 1).
Lee fails to teach a fluid reservoir in fluid communication with the fluid chamber, and an actuator configured to depress the membrane into the fluid chamber thereby causing fluid to be expelled from the fluid chamber through the nozzle, and a fluid reservoir in fluid communication with the fluid chamber.
However, Marx teaches a precision eyedropper device (abstract) comprising a fluid reservoir 34 in fluid communication with the fluid chamber (fig. 2, solution containing bladder 34 in communication with pump tube 40 that constitutes the fluid chamber via solution transfer tube 74, see paragraph 0092), and an actuator 7 configured to depress a membrane 40 into a fluid chamber (fig. 2, piston 7 for depressing pump tube 40 into fluid chamber inside of pump tube 70, see paragraph 0092, “The opposite end of piston 7 terminates in a pump actuator tip 60 that engages horizontally disposed the resilient pump tube 40”) thereby causing fluid to be expelled from the fluid chamber through the nozzle (paragraph 0015, “When the piston presses on the pump resilient assembly it causes a repeatedly consistent amount of solution to be dispelled from the exit port” NOTE: the combination of rigid tube 16 and an aperture therethrough in fig. 2 is interpreted as being a nozzle), wherein the actuator comprises a piston and a head attached to the piston (fig. 2, piston 7 with pump actuator tip 60, see paragraph 0092, “The opposite end of piston 7 terminates in a pump actuator tip 60”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cartridge disclosed in Lee to further comprise a fluid reservoir in fluid communication with the fluid chamber, as taught and suggested by Marx, for the purpose of providing a suitable structure that can provide the fluid chamber with more fluid before either replacing or refilling the cartridge (see Marx, paragraph 0092, “Cap 72 can be removed for filling bladder 34 with solution and then be replaced when bladder 34 is full”).
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Lee to further comprise an actuator configured to depress the membrane into the fluid chamber to thereby cause fluid to be expelled from the fluid chamber through the nozzle, wherein the actuator comprises a piston and a head attached to the piston, as taught by Marx, for the purpose of providing a suitable structure that can deliver a precise amount of solution (see Marx, paragraph 0091, “Push button 2, when pushed, causes a precise amount of eye drop solution to be dispensed”).
Regarding claim 9, Lee fails to teach wherein the applicator body further comprises at least one brow rest configured to contact a user’s eyebrow ridge, and at least one cheekbone rest configured to contact a user’s cheekbone, such that when the brow rest is contacting the user’s eyebrow ridge and the cheekbone rest is contacting the user’s cheekbone, the light source is visible to the user’s eye through the nozzle.
However, Marx teaches at least one brow rest 10 configured to contact a user’s eyebrow ridge (see Marx, fig. 2, leg 10, claim 1, “said legs terminating opposing J-shaped feet… one said J-shaped foot on the upper portion of the orbital ridge near the eyebrow”) and
at least one cheekbone rest 12 configured to contact a user’s cheekbone (see Marx, fig. 2, leg 12, claim 1, “said legs terminating opposing J-shaped feet… other J-shaped foot on the lower portion of the orbital ridge near the cheek bone”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Lee to include at least one brow rest configured to contact a user’s eyebrow ridge, and at least one cheekbone rest 12 configured to contact a user’s cheekbone, as taught by Marx, for the purpose of providing a suitable structure that forces the eyelids open for administration of medicine (see Marx, paragraph 0133, “the user squeezes on legs 10 and 12…. And then releases the formerly squeezed legs so that they spread, causing the eye lids to be forced open”). 
Lee, as modified by Marx, is silent to wherein when the brow rest is contacting the user’s eyebrow ridge and the cheekbone rest is contacting the user’s cheekbone, the light source is visible to the user’s eye through the nozzle.
However, one of ordinary skill in the art would appreciate that since the light source would be visible to the user’s eye through the nozzle at a specific angle (see Lee, paragraph 0026) and that the brow rest and the cheekbone rest are used in preparation for administering a drop (see Marx, paragraph 0133), then the light source would be visible to the user’s eye through the nozzle when the brow rest is contacting the user’s eyebrow ridge and the cheekbone rest is contacting the user’s cheekbone.
Regarding claim 13, Lee discloses wherein the applicator body comprises the light source (see Lee, LED 10), but fails to teach wherein the applicator body comprises an activation control and the actuator.
However, Marx teaches wherein the applicator body comprises an activation control 2 (fig. 2, button 2), and the actuator (fig. 2, piston 7 with pump actuator tip 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Lee such that the applicator body comprises an activation control and the actuator, as taught by Marx, for the purpose of providing a suitable structure that can deliver a precise amount of solution (see Marx, paragraph 0091, “Push button 2, when pushed, causes a precise amount of eye drop solution to be dispensed”).
Regarding claim 14, Lee discloses wherein the cartridge discloses wherein the cartridge comprises the membrane (see Lee, fig. 10, walls of container 14 make up membrane ), the nozzle (see Lee, fig. 10, beak 18), and the fluid chamber (see Lee, fig. 10, inside of container 14 make up fluid chamber), but fails to teach wherein the cartridge comprises the fluid reservoir.
However, Marx teaches a fluid reservoir connected to the fluid chamber (see Marx, fig. 2, solution holding bladder 34 connected to resilient tube 40 that serves as the membrane enclosing the fluid chamber see Marx, fig. 2, solution holding bladder 34 connected to resilient tube 40 that serves as the membrane enclosing the fluid chamber).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cartridge disclosed in Lee to include a fluid reservoir, as taught by Marx, for the purpose of providing a suitable structure that can provide the fluid chamber with more fluid before either replacing or refilling the cartridge (see Marx, paragraph 0092, “Cap 72 can be removed for filling bladder 34 with solution and then be replaced when bladder 34 is full”).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Marx, and further in view of Hanh.
Regarding claim 15, Lee fails to teach a device further comprising an actuatable nozzle cover coupled to the applicator body and configured to cover the nozzle.
However, Hanh teaches a mist generator to spray medicine in the eye (col. 4, lines 52-68) comprising an actuatable cover 38 coupled to the applicator body 1 (fig. 1, mist port cover 38 coupled to mist generator 1) and configured to cover the nozzle 33 (fig. 4, mist port 33 covered by mist port cover 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Lee to further comprise an actuatable nozzle cover coupled to the applicator body and configured to cover the nozzle, as taught and suggested by Hanh, for the purpose of providing a suitable structure that can seal the nozzle to prevent leaking, regardless of orientation (see Hanh, col. 8, lines 1-12, “mist port cover 38 engages and seals against the mist port 33 when the cover 38 is closed, to prevent any leaking, regardless or orientation”).
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, Lee, as modified by Marx, discloses wherein the actuator comprises a piston and a had coupled to a distal end of the piston, wherein the head is configured to contact the membrane in an actuated position, but fails to teach wherein the head comprises an angled reflective surface positioned with respect to the light source such that the beam from the light source is reflected through the nozzle. Since the light source disclosed in Lee is directly parallel with the nozzle, and because Marx does not utilize a light source in conjunction with a piston, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Lee in view of Marx such that the head comprises an angled reflective surface positioned with respect to the light source such that the beam from the light source is reflected through the nozzle without impermissible hindsight.
Claim 11 contains allowable subject matter by virtue of being dependent on claim 10.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 12, as best understood by the examiner, Lee, as modified by Marx, fails to teach wherein the applicator body comprises one or more photodetectors, and wherein the photodetectors are configured to detect a presence of the cartridge based on internal reflection of the light beam off of the head or the cartridge from the light source. 
Packman (US 6585698) teaches a medical delivery device (abstract) that uses a photodetector in order to detect a presence of a cartridge from a light source. However, because it does not utilize a light source for aiming the device, nor does it use such a light source to simultaneously detect the presence of the cartridge, Packman fails to remedy the deficiencies of Lee and Marx such that the same light source that assists in aiming the device also is used with a photodetector to detect the presence of a cartridge. Rather, Packman utilizes either ambient light or light provided by the sensor (i.e., a separate light source than the one disclosed in Lee). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Valberg (US 5584823) discloses an eye dropper device that utilizes a flashlight to assist in aiming the eye dropper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/KAI H WENG/Examiner, Art Unit 3781